DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 8/1/2022, claims 1, 5, 16, and 20 have been amended. The currently pending claims considered below are claims 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Ma et al. (US Publication 2019/0095817 A1) and Gold et al. (US Publication 2019/0121673 A1) teach analogous art to the instant application, that of training machine learning models. Ma more specifically teaches performing distributed data processing for machine learning pipelines and search query optimization. Gold more specifically teaches performing data cleansing and garbage collection on machine learning pipeline data. However, after careful consideration of the claim amendments and response (pages 2-11) filed 8/1/2022 and the telephone interview held on 7/18/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Ma in view of Gold teaching training a machine learning model through data cleansing and garbage collection for a machine learning pipeline utilized to test query plans for query execution, but does not explicitly indicate applying a query expression to a master data set by generating test data sets based on query expressions specifying columns or rows of the master data set and applying a machine learning pipeline to the test data set, which is then deleted, as disclosed in independent claim 1 and similarly in independent claims 16 and 20.
The feature of generating and utilizing a test data set is disclosed in claim 1, that recites “apply the query expression to the master data set to generate the test data set from the master data set, wherein applying the query expression comprises, based on content of the query expression, generating the test data set to have one or more columns or one or more rows fewer than the master data set, wherein the query expression specifies one or more columns of the master data set, one or more rows of the master data set, or a combination thereof; store, in the memory, the test data set; apply, by way of the software application, the ML pipeline to the test data set, wherein applying the ML pipeline results in either generation of a test ML model from the test data set or indication of an error in the test data set; and in response to applying the ML pipeline to the test data set, delete the test data set from the memory.”, and similarly in claims 16 and 20. Consequently, independent claims 1, 16, and 20 and dependent claims 2-15 and 17-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghanta (US Publication 2020/0193313 A1)
Vigoda (US Publication 2019/0220767 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168